Luke, J.
1. A demurrer which is general and attacks the petition as a whole is properly overruled if any part of the petition sets out a legal cause of action. See Hudson v. Hudson, 119 Ga. 637 (1) (46 S. E. 874). The petition in this case was not subject to the motion to dismiss upon the grounds of misjoinder of causes, nor subject to the demurrers urged against it.
2. The motion attacking the plea of the defendant, upon the grounds thereof and as presented, is without merit. The court did not err in overruling the demurrers to the suit, nor in overruling the motion to strike the defendant’s answer.

Judgment affirmed on hoth the mam hill of exceptions and the cross-hill.


Broyles, O. J., amd Bloodworth, J., concur.